COVINGTON, Chief Judge.
For the reasons assigned this date in the consolidated cases, In the matter of: American Waste and Pollution Control Company, consolidated with In the Matter of: Chemical Waste Management, Inc. Lake Charles, consolidated with Chemical Waste Management, Inc. State of Louisiana, Department of Environmental *412Quality, consolidated with In the Matter of: Dravo Basic Materials Company, Inc., Pontchartrain Materials Corporation and Louisiana Materials Company, 580 So.2d 392, this matter is transferred to district court for consideration.
TRANSFERRED.